IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                November 2, 2009
                               No. 08-40957
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

JOSE GUADALUPE MACHADO-SARMIENTO,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:07-CR-981-2


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
      Jose Guadalupe Machado-Sarmiento (Machado) appeals the 80-month
sentence he received following his conviction by jury of conspiracy to import
more than 50 kilograms of marijuana, in violation of 21 U.S.C. § 963, importing
more than 50 kilograms of marijuana, in violation of 21 U.S.C. § 952(a),
conspiracy to possess with the intent to distribute more than 50 kilograms of
marijuana, in violation of 21 U.S.C. § 846, and possession with the intent to



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-40957

distribute more than 50 kilograms of marijuana, in violation of 21 U.S.C.
§ 841(a). For the first time on appeal, he argues that the district court erred in
assessing an aggravating-role enhancement and that the sentence imposed was
unreasonable.
      Machado did not receive an aggravating-role enhancement. Accordingly,
his claim that the district court erred in assessing such an enhancement is
factually frivolous.
      Machado’s newly raised challenge to the reasonableness of his sentence is
reviewed for plain error only. See United States v. Peltier, 505 F.3d 389, 391-92
(5th Cir. 2007), cert. denied, 128 S. Ct. 2959 (2008). To demonstrate plain error,
Machado must show a forfeited error that is clear or obvious and that affects his
substantial rights. Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). If he
makes such a showing, this court has the discretion to correct the error but only
if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id.
      Machado has not demonstrated any error, plain or otherwise. Contrary
to his assertion, the sentencing transcript reflects that the district court
considered the 18 U.S.C. § 3553(a) factors and provided an explanation for its
sentence. Moreover, because the court imposed sentence within the correctly
calculated guidelines range, this court will infer proper consideration of the
§ 3553(a) factors. See United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005).
Additionally, the within-guidelines sentence imposed is presumed reasonable.
See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Machado’s new
claims that the sentence is “grossly disproportionate to [his] conduct” and “not
reflective of sentences for other defendants engaged in similar conduct” are
wholly conclusional.    To the extent that his arguments are based on the
erroneous assertion that he received an aggravating-role enhancement, they
arguments are factually flawed and without merit.



                                        2
                             No. 08-40957

     The district court’s judgment is AFFIRMED. The Government’s motion
for summary affirmance is DENIED as moot.




                                  3